IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LILLY DORSEY, *
*

Plaintiff,

*

VS. * Civil Action No. ADC-19-1278

*

CHARLES WATSON, *
*

Defendant. *

*

Re KOR eK ok RR RR ROR Rk AK ROR ak Ok Ok kK

MEMORANDUM OPINION

Defendant, Charles Watson, moves this Court to dismiss the Complaint of pro se Plaintiff,
Lilly Dorsey, for sexual harassment! and retaliation brought pursuant to Title VII of the Civil
Rights Act of 1964 (the “Motion to Dismiss”) (ECF No. 18). After considering the Motion to
Dismiss and the response thereto (ECF No. 20), the Court finds that no hearing is necessary. See
Loc.R. 105.6 (D.Md. 2018). For the reasons stated herein, the Court GRANTS Defendant’s
Motion to Dismiss. The Court also GRANTS Plaintiff leave to amend the Complaint,

FACTUAL BACKGROUND

When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the
challenged complaint. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 201 1). Plaintiff was
employed as an addiction counselor trainee at Riverside Treatment Services, LLC (“Riverside”)
from May 2017 until her termination on September 5, 2017. ECF No. 1-5 at 13; ECF No. 1-10 at
2-3; ECF No. 20-1 at 1. On or about June 21, 2017, Plaintiff alleges that she attended an off-site

celebratory work event where Defendant, her co-worker, said “Let me feel your --- (butt)” and

 

1 Both Defendant and this Court understand and construe this claim to be one for hostile work
environment. ECF No. 18-1 at 5. .
then “squeezed [her] butt cheeks.” ECF No. 1 at 6; ECF No. 1-10 at 2. Plaintiff's attempts to
address the incident with Defendant on several occasions and with Michael Oliver, the owner of
Riverside, were unsuccessful. ECF No. 1-3 at 1-2.

Over the course of the next few months, the work environment became “hostile” and
Plaintiff found it “unbearable” to perform her job because Defendant “interfered with [her]
caseload” and clients. Jd. at2-4. Between August 27, 2017 and September 3, 2017, Plaintiff took
a pre-approved, paid vacation and was scheduled to return to work on September 5, 2017. ECF
No. 1-5 at 13-14; ECF No, 1-10 at 2. Upon her retum from vacation, Plaintiff learned of two
deaths in her family. ECF No. 1-3 at 4. She contacted Mr. Oliver to request an additional week
off and he approved the request. Jad However, on September 5, 2017, Defendant called Plaintiff
and informed her that she was being terminated. Id at 5. Defendant allegedly offered to pay
Plaintiff for her two weeks of vacation as well as two months of severance pay if she signed a
separation agreement, but Plaintiff refused to sign the agreement. /a.; ECF No, 1-6 at 2-6.

After her termination, Plaintiff applied for unemployment benefits with the State of
Maryland. ECF No. 1-5 at 13-17. The Division of Unemployment Insurance investigated the
claim and recorded Riverside’s stated reason for termination as being due to Plaintiff taking an
additional week off after her vacation. /d at 14. On October 17, 2017, the Division issued a
Notice of Benefit Determination, which stated:

[Plaintiff] was discharged or suspended as a disciplinary measure by
the employer, Riverside Treatment Services[,] on 09/05/2017
because of excessive absenteeism. Information has been presented,
however, showing that [Plaintiff]’s absences were of a compelling
and necessitous nature. As a result, the circumstances surrounding
the separation do not warrant a disqualification under Section 8-

1002 or 8-1003 of the Maryland Unemployment Insurance Law.

Benefits are allowed, if otherwise eligible.

 

 
id. at 17, Riverside appealed this determination and documents indicate that the appeal hearing
was scheduled for January 29, 2018; however, the outcome of the appeal is not clear from the
record. See ECF No. 1-11 at 13.

PROCEDURAL BACKGROUND

On September 28, 2017, after her termination, Plaintiff filed a Charge of Discrimination
against Riverside with the Maryland Commission on Civil Rights and the Equal Employment
Opportunity Commission (“EEOC”), alleging sex discrimination and retaliation dating from June
22, 2017 through September 5, 2017. ECF No. 1-10 at 2-3. In the charge, Plaintiff alleged that
Defendant “whispered in [her] ear[,] ‘I’m going to squeeze your butt[,]’ and proceeded to touch
[her] butt” at a one-year anniversary work event on June 22, 2017. Jd. at 2. Plaintiff stated that
she subsequently filed complaints with the National Association of Social Workers and the Board
of Professional Counselors for sexual harassment and unethical practices in late August 2017 and,
shortly thereafter, she was terminated on September 5, 2017 by Defendant, who explained that
Plaintiff “seemed to have a lot on [her] plate and [she] was not a good fit.” Jd. at 2-3. On February
1, 2019, the EEOC issued a Dismissal and Notice of Rights to Plaintiff, informing her that there
was no evidence of unlawful conduct. ECF No. 1-4.

On April 30, 2019, after exhausting her administrative remedies, see id , Plaintiff filed suit
in this Court against Defendant, alleging that she suffered sexual harassment and retaliation. ECF
No. 1 at 5-6.2 On June 24, 2019, Defendant filed the Motion to Dismiss. ECF No. 18. Plaintiff
filed an opposition on July 8, 2019. ECF No. 20. Defendant did not file a reply and the time to

do so has since passed.

 

2 In accordance with Standing Order 2018-04 of the United States District Court for the District of
Maryland and upon consent of all parties, this case was directly assigned to United States
Magistrate Judge A. David Copperthite for all proceedings.

3
This matter is now fully briefed, and the Court has reviewed Defendant’s Motion to
Dismiss, as well as the response thereto. For the following reasons, Defendant’s Motion to
Dismiss (ECF No. 18) will be GRANTED. Additionally, Plaintiff will be GRANTED leave to
amend the Complaint.

DISCUSSION
A. Standard of Review for Motion to Dismiss for Failure to State a Claim

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro, 178
F.3d 231, 243 (4th Cir. 1999)). A complaint must contain “sufficient factual matter, accepted as
true, to ‘state:a claim to relief that is plausible on its face.’” Ashcroft v. Igbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists
“when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” /d An inference of a mere possibility of
misconduct is not sufficient to support a plausible claim. Jd at 679. As stated in Twombly,
“[flactual allegations must be enough to raise a right to relief above the speculative level.” 550
U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
elements of a cause of action will not do.” Nor does a complaint suffice if it tenders ‘naked
assertions’ devoid of ‘further factual enhancement.’” Jgbal, 556 U.S. at 678 (internal citations
omitted). Although when considering a motion to dismiss a court must accept as true all factual
allegations in the complaint, this principle does not apply to legal conclusions couched as factual

allegations. Twombly, 550 U.S. at 555.
B. Defendant’s Motion to Dismiss for Failure to State a Claim

In her Complaint, Plaintiff alleges that she experienced sexual harassment and retaliation
by Defendant during her employment at Riverside in violation of Title VII of the Civil Rights Act
of 1964. ECF No. 1 at 4-5. In his Motion, Defendant makes several arguments for dismissal,
including that he is not liable in his individual capacity under Title VII. ECF No. 18-1 at 4.

The Plaintiff in this matter is pro se. The Court liberally construes complaints filed by pro
se plaintiffs. United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012). Pro se lawsuits “represent
the work of an untutored hand requiring special judicial solicitude.” Beaudett v. City of Hampton,
775 F.2d 1274, 1277 (4th Cir. 1985). However, pre se lawsuits “do[ ] not transform the court into
an advocate.” Weller v. Dep’t of Soc. Servs. for Bait., 901 F.2d 387, 391 (4th Cir. 1990).

Title VII provides that it is an “unlawful employment practice for an employer . . . to
discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race, color, religion, sex, or national
origin.” 42 U.S.C. § 2000e-2(a)(1) (2018). The statute defines “employer” as “a person engaged
in an industry affecting commerce who has fifteen or more employees for each working date in
each of twenty or more calendar weeks in the current or preceding calendar year, and any agent of
such a person,” 42 U.S.C. § 2000e(b). However, it does not define the term “agent.” /d The
United States Court of Appeals for the Fourth Circuit has “read[ ] Title VII to foreclose individual
liability” and held that “supervisors are not liable in their individual capacities for Title VII
violations” because “the language of Title VII and . . . its remedial scheme seems so plainly tied
to employer, rather than individual, liability.” Lissau v. S. Food Serv., Inc., 159 F.3d 177, 180-81

(4th Cir. 1998).
Here, Defendant is not an “employer” within the meaning of Title VII and, thus, is not
liable in his individual capacity as a supervisor or an employee. Jd.; see also Baird ex rel. Baird
v. Rose, 192 F.3d 462, 472 (4th Cir. 1999) (“We have expressly held that Title VII does not provide
a remedy against individual defendants who do not qualify as ‘employers.’”). Accordingly,
because Plaintiffs Title VII claims cannot proceed against Defendant,’ the Motion to Dismiss is
GRANTED. Given Plaintiff's pro se status, she will be GRANTED leave to amend the Complaint.

CONCLUSION

In conclusion, for the reasons stated herein, Defendant’s Motion to Dismiss (ECF No. 18)

is GRANTED. Plaintiff is GRANTED leave to amend the Complaint. A separate Order will

follow.

Date: i 3 19

 

United States Magistrate Judge

 

3 Due to this fundamental defect, the Court will decline to address Defendant’s remaining
arguments for dismissal.
